PER CURIAM.
The issue in this case is whether a taxpayer is entitled to an agricultural classification of property for tax purposes by virtue of its use for agriculture, where the property is zoned for commercial,, nonagri-cultural use. On the authority of Robbins v. Yusem, 559 So.2d 1185 (Fla. 3d DCA) (unlawful physical agricultural use, inconsistent with permitted zoning, precludes agricultural tax classification), rev. denied, 569 So.2d 1282 (Fla.1990), we reverse the judgment on the pleadings which dismissed the Property Appraiser’s complaint with prejudice.
Reversed and remanded for further proceedings.